Order of disposition, Family Court, Bronx County (Terrence McElrath, J.), entered on or about May 20, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act, which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him with the Division for Youth, limited secure, for a period of 12 months, unanimously affirmed, without costs.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence. There was ample evidence from which the court could infer that when appellant struck the complainant in the head, he did so with intent to cause physical injury (Matter of Marcel F., 233 AD2d 442). Concur — Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.